DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	The instant application having Application No. 16/995,433 has a total of 16 claims pending in the application; there are 3 independent claims and 13 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

OBJECTIONS TO THE CLAIMS


	Claim 3 is objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 3, line 2, discloses the phrase ‘the non-volatile mass data storage’. There is insufficient antecedent basis for this limitation in the claim. ‘A non-volatile mass data storage’ was not previously discloses. Correction is needed.

	Claims 7, 9 and 15 are objected to because of the following informalities:
	As per claims 7 and 9, they need to end with a period (.). Correction is needed
	           As per claim 15, acronym ‘Gen-Z’ needs to be defined since it’s not a well-known term in 

the art. Correction is needed

REJECTIONS BASED ON PRIOR ART
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,747,694. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10,747,694 are similar in scope to claims 1-9 of the present application with only a few obvious wording variations.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.         Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Royer, Jr. (US pub. 2017/0153994), hereinafter, “Royer”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claim 1, Royer discloses a computing system (computing system 100 of fig. 1, as discloses in paragraph 0014) comprising: a processor assembly (processing cores 117 combined with memory controller 116, as discloses in paragraph 0020) interconnected to a memory bus (connections 121 and 122); a memory-storage combine (system memory 112), interconnected to the memory bus, adapted to allow access, through the memory bus, of a combination of different memory types (see paragraph 0027); and a controller (memory controller 116) that is arranged to address the combination of memory types as part of a unified address space via the memory bus (see paragraph 0021 which teaches system memory 112 being implemented as a single addressable DIMM card with two types of memories). 

3.         As per claim 2, Royer discloses “The computing system as set forth in claim 1” [See rejection to claim 1 above] wherein the combination is organized in layers of memory in a (see paragraph 0029 and fig. 1). 

4.         As per claim 3, Royer discloses further comprising an I/O interconnect for accessing the non-volatile mass data storage (see fig. 2). 

5.         As per claim 4, Royer discloses further comprising a backdoor interconnect that allows communication between external devices and the non-volatile mass data storage (see fig. 2). 

6.         As per claim 5, Royer discloses wherein the different memory types include a random access memory (RAM) and a non-volatile mass data storage (see paragraph 0016). 

7.         As per claim 6, Royer discloses wherein the RAM based data storage defines an NVDIMM memory structure (see paragraph 0021). 

8.         As per claim 7, Royer discloses wherein the NVDIMM memory structure includes Storage Class memory (see paragraph 0020)

9.         As per claim 8, Royer discloses wherein the NVDIMM memory structure is organized to include at least a first layer NVD cache having DRAM and a second layer NVD cache having the Storage Class memory (see paragraphs 0020 and 0021). 

claim 9, Royer discloses wherein the second layer NVD cache includes solid state drives (SSDs) (see paragraph 0026 and fig. 2)

11.         As per claim 10, Royer discloses a computing system (computing system 100 of fig. 1, as discloses in paragraph 0014) comprising: a processor (multiple CPU cores 117 of figures 1 and 6 combined with connections 121, 122 and connection between controller 116 and DMA engine 118) including a controller [similar to multi cores 117, see fig. 6, which shows multi cores 650 to include memory management function 617 (a memory controller)] and a memory bus (connections 121, 122 and connection between controller 116 and DMA engine 118); a plurality of memory structures (system memory 112) interconnected to the memory bus (see fig. 1); a mass storage (mass storage 223 of fig. 2) interconnected with the memory structures and that is addressable via the memory bus that provides a final resting place for data passing between the processor, the memory structures and the mass storage (see paragraph 0033 and fig. 2); and an interleaver and de-interleaver (controller 116 combined with DMA engine 118) that arranges packets of the data so that they are interleaved to be distributed among the memory structure and de-interleaved in an organized pattern in each of the processor and the mass storage (see fig. 2 and paragraph 0033).

12.         As per claim 11, Royer discloses wherein the interleaver and de- interleaver causes packets written to memory to become interleaved from the organized pattern in the processor and pass through the memory structures and be stored in the mass storage in the organized pattern (see fig. 2 and paragraph 0033).

claim 12, Royer discloses wherein the interleaver and de- interleaver causes packets read from the memory to become interleaved from the organized pattern in the mass storage and pass through the memory structures and be received by the processor in the organized pattern (see fig. 2 and paragraph 0033).

14.         As per claim 13, Royer discloses wherein the interleaver and de- interleaver is responsive to a position of each of the memory structures in an overall arrangement of memory structures so that the packets are interleaved and de-interleaved based upon the position of each of the memory structures in the arrangement (see fig. 2 and paragraph 0033).

15.         As per claim 14, Royer discloses a computing system (computing system 100 of fig. 1, as discloses in paragraph 0014) comprising: a processor (multiple CPU cores 117 of figures 1 and 6 combined with connections 121, 122 and connection between controller 116 and DMA engine 118) including a controller [similar to multi cores 117, see fig. 6, which shows multi cores 650 to include memory management function 617 (a memory controller)] and a memory bus (connections 121, 122 and connection between controller 116 and DMA engine 118); a plurality of memory structures (system memory 112) interconnected to the memory bus(see fig. 1); a mass storage (mass storage 223 of fig. 2) interconnected with the memory structures and that is addressable via the memory bus that provides a final resting place for data passing between the processor, the memory structures and the mass storage (see paragraph 0033 and fig. 2); and wherein the mass storage defines a root for a communication protocol topology connecting the mass storage to the memory structures (see fig. 2 and paragraph 0037).

claim 15, Royer discloses wherein the protocol comprises at least one of PCIe, Gen-Z, SATA, SAS, Ethernet, Infiniband®, SCSI, and iSCSI (see paragraph 0037).

17.         As per claim 16, Royer discloses wherein the memory structures comprise NVDIMMs (see paragraph 0021).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-16 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181